Citation Nr: 1229431	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  09-14 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a right wrist disability (claimed as arthritis).  

2.  Entitlement to service connection for a left wrist disability (claimed as arthritis).  

3.  Entitlement to service connection for a right shoulder disability (claimed as arthritis).  

4.  Entitlement to service connection for a left shoulder disability (claimed as arthritis).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1996 to July 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, declining to reopen the claims on appeal for failure to submit new and material evidence.  In February 2010, the Board reopened these claims, finding that new and material evidence had been submitted.  The claims were subsequently remanded for further evidentiary development.  

In October 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in Salt Lake City, Utah.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  


FINDINGS OF FACT

1.  A chronic right wrist strain manifested during active military service.  

2.  A chronic left wrist strain manifested during active military service.  

3.  Biceps tendonitis of the right shoulder manifested during active military service.  

4.  Biceps tendonitis of the left shoulder manifested during active military service.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a right wrist strain have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).

2.  The criteria for establishing entitlement to service connection for a left wrist strain have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).

3.  The criteria for establishing entitlement to service connection for biceps tendonitis of the right shoulder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).

4.  The criteria for establishing entitlement to service connection for biceps tendonitis of the left shoulder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Analysis

The Veteran's service-treatment records confirm that he complained of pain in both wrists and both shoulders during active military service.  According to a November 2005 record, the Veteran was suffering from pain in the shoulders and the hands.  This was felt to be related to degenerative changes.  A December 2005 Medical Evaluation Board summary also notes that the Veteran suffered from multiple joint pains.  The Veteran reported that he had recently begun to notice pain in his wrists and shoulders.  The Veteran was diagnosed with bilateral wrist and shoulder pain that was secondary to osteoarthritis.  Therefore, the existence of in-service symptomatology is clearly demonstrated.  

The issue at question in the present case is whether the Veteran continued to suffer from a chronic disability following his separation from active duty.  According to a July 2006 VA examination report, the Veteran had been suffering from bilateral shoulder and wrist pain secondary to osteoarthritis.  However, the examiner noted that X-rays of the shoulders and wrists, bilaterally, were normal.  The examiner diagnosed the Veteran with bilateral shoulder impingement syndrome.  No diagnosis was made for the wrists because there was no pathology to render a diagnosis.  

An additional VA examination was performed in January 2007.  The Veteran reported intermittent aching pain in both hands since June 2005.  Range of motion testing of the wrists was within normal limits.  It was again determined that there was no pathology to render a diagnosis.  

A number of VA outpatient treatment records appear to contradict the findings of the VA examiners, however.  According to a February 2007 record, the Veteran had mild tenderness over the left AC joints.  A February 2008 record also notes a general diagnosis of arthritis.  Arthritis of both shoulders and wrists was also noted upon treatment in March 2009, and the record indicates that this conditions was getting worse.  The Veteran was also seen with complaints of bilateral shoulder and wrist pain in April 2009.  

In light of the VA treatment records suggesting that the Veteran did in fact suffer from current disabilities of the wrists and shoulders, he was afforded an additional VA examination in July 2011.  The Veteran again noted bilateral wrist pain and shoulder pain.  The Veteran reported that he initially injured his wrists and shoulders in a motor vehicle accident in 1999.  However, he seemingly recovered from these injuries.  He indicated that his symptoms again arose around 2004 and that they worsened in 2005 with continued physical training.  X-rays were again reviewed, confirming that the Veteran did not suffer from arthritis of the wrists or the shoulders.  The examiner did, however, assigned diagnoses of bilateral biceps tendonitis of the shoulders and bilateral chronic wrist strains.  An opinion regarding etiology was not provided.  

Having considered the above evidence in a light most favorable to the Veteran, the Board concludes that he is entitled to service connection for bilateral biceps tendonitis of the shoulders and bilateral chronic wrist strains.  As already noted, service connection is warranted when there is: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson, 12 Vet. App. at 252.  In the present case, the Veteran has been diagnosed with disabilities of the wrists and shoulders, bilaterally.  There is also clear evidence of symptomatology involving both wrists and shoulders during military service.  Finally, the Veteran has continued to seek treatment for his complaints since his separation from active duty.  As such, there is chronicity of symptomatology.  Service connection is, therefore, warranted.  The Board recognizes that the Veteran seemingly limited his claim to arthritis of the wrists and shoulders.  However, in Brokowski v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) explained that when a Veteran is seeking service connection they are seeking service connection for symptomatology, regardless of how that symptomatology is classified or diagnosed.  23 Vet. App. 79 (2009).  

The Board recognizes that no disability was found in the wrists or the shoulders during earlier examinations.  Nonetheless, the record reflects chronic symptomatology of a disorder since military service, and a current diagnosis has now been established.  The Veteran also testified during his October 2009 hearing that he had suffered from chronic symptomatology since military service, and the evidence of record fully supports the Veteran's testimony.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's currently diagnosed biceps tendonitis of the shoulders, bilateral, and chronic wrist strains, bilateral, is warranted.  See 38 U.S.C. § 5107(b).  The claims are granted.  
ORDER

Service connection for a chronic right wrist strain is granted.  

Service connection for a chronic left wrist strain is granted.  

Service connection for biceps tendonitis of the right shoulder is granted.  

Service connection for biceps tendonitis of the left shoulder is granted.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


